Por Cuanto, declarado sin lugar el traslado del pleito en diciembre 10, 1934, los demandados apelaron para ante "este tribunal en diciembre 22, 1934, habiendo transcurrido con exceso el término de treinta días dentro del cual debió archivarse la transcripción de los autos sin que se haya verificado el archivo y sin que se haya pe-dido la prórroga del término; y
Por 'Cuanto, basándose en ello la parte apelada solicitó la deses-timación del recurso por moción de febrero 9 actual notificada a la parte apelante el propio día y cuya vista se celebró con la sola asis-tencia de la parte apelada por su abogado el 18 de febrero en curso;
Por tanto, de acuerdo con la ley y la jurisprudencia, siendo éste un caso que no requiere para tramitarse exposición del caso ni trans-cripción de evidencia, se declara la moción con lugar y se desestima,, por abandono, el recurso.
Los siguientes casos fueron desestimados por el fundamento arriba •expresado:
Nos. 6197, 6926, 6994, 7031, 7088.
(/) FALTA DE ALEGATO O PRESENTACIÓN DEL MISMO FUERA DEL TÉRMINO